Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-Final Office Action on the merits.  Claims 1-10, 13 and 15 cancelled.
Claims 11-12, 14 and 16-19 are currently pending and are addressed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/027/2021 has been entered.

Examiner's Note

Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
Response to Arguments
1.	 Applicant’s arguments, with regards to claim 11-12, 14 and 16-19, filed on 07/27/2021, are moot in view of the new grounds of rejection under the combination of Kashiwai and Glanzer which is necessitated by Applicant’s amendments.

Claim Objections
2.	Claim 11 is objected to because of the following informalities:  claim 11, line 5 recites “an upcoming bend” should be replaced with –the upcoming bend—
Claim 14, recites “The method according to claim 13” should be replaced with -- The method according to claim 11--
Claim 17, recites “The method according to claim 15” should be replaced with -- The method according to claim 11--
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

8.	Claims 11-12, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0052547 to Kashiwai in view of EP1705102 to Glanzer et al. 
9.	Regarding claim 11, Kashiwai discloses a method of operating an all-wheel steering system for a motor vehicle (see at least [¶ 43] and Figs. 1-5) comprising the steps of: 
(a) analyzing stored map data and/or camera image data to detect the a presence of an upcoming bend in a road on which the motor vehicle is traveling (a vehicle includes a camera that detect shape of the a road (bend/curvature), also Kashiwai discloses the road curvature obtained from map see at least [¶ 58-66 & 91-92]) 
(b) when the presence of an upcoming bend is detected, adjusting a front axle steering ratio in the motor vehicle as a function of a rear axle steering angle and the presence of the upcoming bend prior to the motor vehicle reaching the upcoming bend, (Kashiwai discloses the front wheel steering device that adjust/change the front axle steering ratio based on rear axle steering angle and the presence of road curvature/shape before reaching the curvature see at least [¶ 50-52, 62-65 & 91-92] and Figs. 1-5 and 14).

(c) turning front wheels of the motor vehicle by a front axle steering angle (turning front wheel by the front axle steering angle/front steering device see at least [¶ 50-53]), 
Kashiwai does not explicitly disclose the front axle steering angle being a function of a steering wheel angle and the front axle steering ratio in the motor vehicle.  


However, Glanzer discloses step (b) is carried out only if the front axle steering angle and the rear axle steering angle are oriented equidirectionally (opposite direction see at least claim 1 and [¶ 06 & 08]). Therefore, from the teaching of Glanzer, It would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Kashiwai to use the technique of adjusting the front axle steering ratio in vehicle when the front axle steering angle and the rear axle steering angle are oriented equidirectionally similar to that of the teaching of Glanzer in order to enhance the vehicle stability.

11.	Regarding claim 14, Kashiwai discloses wherein the detected presence of the upcoming bend results in a reduction in the front axle steering ratio (the system detect road curvature, the system adjust the front axle steering ratio see at least [¶ 50-52, 60, 67 & 91]. Also Glanzer discloses reduction in the front axle steering ration [¶ 06] )

12.	Regarding claim 16, Kashiwai discloses wherein the front axle steering ratio is further adjusted as a function of angular positions of a steering wheel (once the steering wheel is rotated (angular position) the controller change/adjust the front axle ratio see at least [50-52] and Fig.1).  

stored map data is provided by a navigation system (system includes stored maps see [¶54 & 65]) and the camera image data is provided by a vehicle-side camera (camera see at least [¶ 58 & 66] and Fig.1). 

14.	Regarding claim 18, Kashiwai discloses wherein at least one of the front axle steering angle and the rear axle steering angle is adjustable for driving dynamics control (see at least [¶ 50-52]), wherein the rear axle steering angle is changed and the front axle steering ratio is adjusted based on the changed rear axle steering angle and the presence of the upcoming bend (see at least [¶ 50-52, 60 & 91]) (see also Glanzer  claim 1, [¶ 06 & 10]).

15.	Regarding claim 19, Kashiwai discloses, wherein the front axle steering ratio in the motor vehicle is adjusted before the front wheels of the motor vehicle are turned (once the system detect a curvature, the controller change/adjust the front axle steering ratio and then controls turning front wheels see at least [¶ 50-52 & 62] and Figs. 1-5).

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667